Citation Nr: 9926440	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from March 
1968 to March 1972.

In February 1998 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wilmington, Delaware denied the 
veteran's claim for a rating in excess of 10 percent for his 
chronic lumbosacral strain.  The veteran timely appealed to 
the Board of Veterans' Appeals (Board).  The veteran's 
September 1997 VA compensation physical contains a notation 
that the veteran has been unemployed since December 1996 due 
to his back disability.  If the veteran intends to pursue a 
claim for a total rating due to individual unemployability 
based upon his back disability, that issue must be raised 
separately from this appeal, and must begin at the RO level. 


REMAND

In May 1977, the RO granted service connection for 
lumbosacral strain and assigned a 10 percent rating.  The 
rating sheet notes that the rating was based on the fact that 
during active service the veteran was treated on several 
occasions for low back pain in the surgical clinic at Dover 
Air Force Base in 1968 and 1969.  His separation examination 
in January 1972 showed chronic low back pain, which was 
asymptomatic at the time of the examination.  

The veteran filed his current increased rating claim in 
August 1997.  He submitted treatment records from Schreppler 
Chiropractic Offices, P.A. that span from December 1994 to 
August 1997.  These records reflect ongoing complaints of 
worsening low back pain (LBP) but are completely negative for 
indications of any prescribed course of treatment.  In 
addition, the veteran's representative indicated that the 
veteran had received treatment for his back at the VA Medical 
Center (VAMC) in Elsmere, Delaware.  Evidence of this 
treatment is not currently of record, nor is there a 
statement from the VAMC in Elsmere that no such treatment 
records exist.  Consequently, before the Board can address 
the issue on appeal, VA's duty to assist the veteran in 
developing his claim dictates that additional effort to 
obtain these medical records is required by the RO.  See 
Gregory v. Brown, 8 Vet. App. 563, 570-71 (1996); Murincsak 
v. Derwinski, 2 Vet. App. 363, 373-73 (1992).  The Board also 
notes that the veteran underwent a CT scan as part of his 
September 1997 VA examination, but the results of this test 
are not of record.  It would be beneficial to have this 
evidence in the record prior to appellate review.  

Finally, it is clear that the VA examiner in September 1997 
did attempt to address the concerns raised by the Court of 
Appeals for Veterans Claims in DeLuca v. Brown, 8 Vet.App. 
202 (1995), by considering such things as weakened movement, 
excess fatigability, or incoordination.  However, the degree 
of any functional loss due to weakened movement, excess 
fatigability, incoordination, or pain on use was not 
addressed.  

Accordingly, this claim is hereby REMANDED to the RO for the 
following action:

1. The RO should request and obtain all 
of the
veteran's treatment records from VAMC 
Elsmere, covering a span of time from 
April 1991, the date of the last rating 
decision prior to the current claim, to 
the present.  If those prove 
unobtainable, the RO should obtain a 
statement from the VAMC documenting the 
unavailability or nonexistence of the 
veteran's treatment records.  The RO 
should also obtain all of the veteran's 
current treatment records, both from VA 
and any private providers.

2. The RO should obtain the results of 
the CT scan that
the veteran underwent to study his four 
lower lumbar discs.  This scan is 
referenced in the September 1997 VA 
examination, but results are not of 
record. 

3.  Since the most recent VA examination 
of record is now two years old, and since 
the claim is being remanded on other 
grounds, the veteran should be scheduled 
for a VA examination.  Documentation of 
the veteran's notification of the 
scheduling of the examination should be 
associated with the claims file.  

The examination should include a 
diagnostic evaluation of the degree of 
limitation and functional impairment 
resulting from the veteran's lumbosacral 
strain.  Any additional testing deemed 
appropriate should be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and be reviewed 
by the examiner prior to the examination.  
The examiner's report should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses, and 
should describe in detail the extent of 
any functional loss due to the veteran's 
back disability.  Consideration should be 
given to any loss due to reduced or 
excessive excursion, or due to decreased 
strength, speed, or endurance, as well as 
any functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology and is evidenced by his visible 
behavior.  The examiner's inquiry in this 
regard should not be limited to muscles 
or nerves, but should include all 
structures pertinent to movement of the 
affected joint.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss that develops 
on use.  In addition, the examiner should 
be requested to provide an opinion 
regarding the degree of reduction in the 
veteran's ability to work, based solely 
on impairment due to the back disability.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.  

If the veteran fails to report for the VA 
examination, the RO should take into 
consideration the provisions of 38 C.F.R. 
§§ 3.158, 3.655. 

4. Upon completion of the above 
development, and
after undertaking and completing any 
additional development deemed warranted 
by the record, the RO should readjudicate 
the veteran's claim for an increased 
rating for lumbosacral strain, in light 
of any additional evidence obtained.  
Such should include consideration of all 
the factors set forth in 38 C.F.R. 
§§ 4.40 and 4.45.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

5. If the increased rating is not granted 
to the veteran's
satisfaction, he and his representative 
must be furnished a supplemental 
statement of the case (SSOC) and given an 
opportunity to submit written or other 
argument in response thereto, before the 
case is returned to the Board for further 
appellate consideration.  The RO should 
also advise the veteran of his right to a 
hearing before the RO or the Board.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


